Broyles, 0. J.
1. Under the decision of the Supreme Court in this case, on certiorari from this court (165 Ga. 501, 141 S. E. 195), the industrial commission had authority to reopen the case and to review and revise its award first made therein. It follows that the judgment of this court, rendered on April 14, 1926 (35 Ga. App. 250), reversing the judgment of the trial court, was error; and that judgment is hereby vacated.
2. Upon the reopening of the case and the hearing, to determine the question of the claimant’s dependency, the finding of the commissioner that she *689was only partially dependent on the deceased employee (her son) was authorized by some of the evidence adduced. .That finding was approved by the full commission.
Decided February 9, 1928.
E. W. Edwards, Taylor & Spurlin, for plaintiff.
Wilson, Bennett & Pedriclc, for defendant.
3. Under the above-stated rulings, the trial court did not err in sustaining the award of the commission.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.